Order entered April 30, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-18-00167-CV

          SARAH GREGORY AND NEW PRIME, INC., Appellants

                                       V.

                 JASWINDER CHOHAN, ET AL, Appellees

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-15-02925-E

                                    ORDER

      Before the Court is appellees’ April 23, 2020 unopposed motion to extend

time to file their supplemental brief. Appellees’ motion is GRANTED, and their

brief shall be filed within SEVEN DAYS of the date of this order.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE